15-2655
    Lin v. Sessions
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A087 798 612

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    2nd day of January, two thousand eighteen.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    SUHANG LIN,
             Petitioner,

                      v.                                             15-2655
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         C. Payne, Assistant Director;
                                         Kathleen Kelly Volkert, Trial
                                         Attorney, Office of Immigration
                                         Litigation, United States
                                         Department of Justice, Washington,
                                         DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Suhang Lin, a native and citizen of the People’s

Republic of China, seeks review of a July 27, 2015 decision of

the BIA affirming a July 15, 2014 decision of an Immigration

Judge (“IJ”) denying Lin’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).   In re Suhang Lin, No. A087 798 612 (B.I.A. July 27,

2015), aff’g No. A087 798 612 (Immig. Ct. N.Y.C. July 15, 2014).

      Under the circumstances of this case, we review the IJ’s

decision as modified by the BIA, see Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005), and address only

the    adverse    credibility    determination,       applying    well

established standards of review, see 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165–66 (2d Cir. 2008)

(reviewing adverse credibility determination for substantial

evidence).    In doing so, we assume the parties’ familiarity

with the underlying facts and procedural history of the case.

      For applications such as Li’s, governed by the REAL ID Act

of 2005, the agency may, “[c]onsidering the totality of the

circumstances,”    base   a   credibility   finding    on   an   asylum

                                  2
applicant’s      “demeanor,         candor,         or   responsiveness,”         the

plausibility        of    his    account,       and   inconsistencies       in    his

statements      and      other    record       evidence    “without      regard    to

whether” the inconsistencies go “to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v.

Mukasey, 534 F.3d at 163–64.                   “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”                         Xiu Xia Lin v.

Mukasey, 534 F.3d at 167.           Further, “[a] petitioner must do more

than    offer   a     plausible      explanation         for   his     inconsistent

statements to secure relief; he must demonstrate that a

reasonable      fact-finder        would       be   compelled     to    credit    his

testimony.”      Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005)

(internal quotation marks and emphasis omitted).                          By these

standards, the agency’s adverse credibility determination is

supported by substantial evidence.

       First,   the       IJ     concluded      that      Lin’s   testimony       was

inconsistent with respect to his contacts with his father.                        Lin

testified that he saw his father once when he first arrived in

the United States in 2010, and had not seen him again thereafter.

At his 2011 asylum interview, however, Lin indicated that he

was at that time living with his father and aunt in Brooklyn;

                                           3
when confronted at his hearing with notes of that interview,

Lin admitted that he had made this statement under oath, but

continued to assert that he had not seen his father since 2010.1

The inconsistency was reinforced by the testimony of Lin’s aunt,

who stated that when Lin’s father was in the New York area, he

would visit and stay at their home.   She further testified that

she had seen Lin and his father attend church together, although

Lin had testified they had never done so.

     The IJ was entitled to discredit Lin’s testimony based on

his contradictory descriptions of his interactions with his

father and the contrary testimony of his aunt.     See Siewe v.

Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Drawing inferences

from direct and circumstantial evidence is a routine and

necessary   task   of   any   factfinder.”).     Although   this

inconsistency did not go to the core of Lin’s claim, it was not

“minor and isolated,” Xian Tuan Ye v. Dep’t of Homeland Sec.,

446 F.3d 289, 294 (2d Cir. 2006), but rather a major circumstance

of his life and religious observance in the United States, see

Xiu Xia Lin v. Mukasey, 534 F.3d at 167 (“[A]n IJ may rely on


1 Lin argues that the BIA wrongly determined that the IJ relied
upon the notes of the interview, which were not part of the
record.   The IJ’s decision, however, makes clear that the
credibility judgment in this regard was made “based on the
respondent’s own admissions” that he “testified previously,
under oath, inconsistent” with his hearing testimony, as well
as his inability to explain that inconsistency. A.R. 66.
                               4
any inconsistency or omission in making an adverse credibility

determination as long as the ‘totality of the circumstances’

establishes   that   an   asylum   applicant   is   not   credible.”

(emphasis in original)).

     Second, the IJ’s general doubts about Lin’s demeanor

provide further support for the adverse credibility ruling.

“[T]he IJ has the unique advantage among all officials involved

in the process of having heard directly from the applicant,”

and so that finding deserves deference.    Zhou Yun Zhang v. U.S.

INS, 386 F.3d 66, 73-74 (2d Cir. 2004), overruled on other

grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296

(2d Cir. 2007).   The IJ found that Lin’s testimony was generally

“disingenuous” and that his halting responses were frequently

a means of “buying time to formulate an answer.”      A.R. 64.   The

IJ specifically identified Lin’s testimony about his past

persecution as “vague and incredible,” id. at 65; his testimony

about his religious observance not “genuine,” id.; and his

testimony about his proselytizing activities and baptism

neither “genuine” nor “convincing,” id. at 67–68.         The IJ also

noted that Lin’s testimony about whether he lived with his

father was “confusing[],” id. at 56, and “inconsisten[t],” id.

at 66. See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99,

109 (2d Cir. 2006) (“We can be still more confident in our review

                                   5
of observations about an applicant’s demeanor where, as here,

they    are   supported   by   specific    examples    of   inconsistent

testimony.”).

       Finally, the IJ found that Lin’s failure to supply

corroborating evidence—such as a letter from the aunt who

introduced him to the church in the United States—failed to

rehabilitate his discredited religious observance testimony.

See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

(explaining that “absence of corroboration” may make applicant

“unable to rehabilitate testimony that [had] already been

called into question”).        We identify no error in that finding.

       Given the IJ’s demeanor finding, the noted testimonial

inconsistencies, and the lack of corroboration of his alleged

continuing      religious      practice,    the     totality    of   the

circumstances      supports      the   IJ’s       adverse   credibility

determination such that no reasonable factfinder would be

“compelled to conclude to the contrary.”            Majidi v. Gonzales,
430 F.3d at 79 (internal quotation marks omitted).2             Because



2 Insofar as Lin alleges error in other IJ and BIA adverse
credibility findings, we conclude that, even assuming error,
remand would be futile given the findings affirmed here. See
Lianping Li v. Lynch, 839 F.3d 144, 149 (2d Cir. 2016) (stating
remand futile if (1) substantial record evidence relied on by
IJ, considered in aggregate, supports finding that petitioner
lacked credibility, and (2) disregarding aspects of IJ’s
reasoning that are tainted by error, “we can state with
                               6
Lin’s asylum, withholding of removal, and CAT claims were based

on   the   same   factual   predicate,   and   the   credibility

determination was dispositive as to all three, see Paul v.

Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006), and we need not

review the agency’s time-bar denial of asylum, see INS v.

Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”).

     For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.

                         FOR THE COURT:
                         Catherine O’Hagan Wolfe, Clerk of Court




confidence that the IJ would adhere to his decision were the
petition remanded” (internal quotation marks omitted)).
                              7